


Exhibit 10.1


SEPARATION AGREEMENT AND RELEASE
This Agreement (the “Agreement”) is made by and between Günther Braun (the
“Executive”) and Rofin-Sinar Technologies Inc., a Delaware corporation (the
“Company”) on the 4th day of June, 2015.
Recitals:
A.    Executive currently serves as President and Chief Executive Officer of the
Company and as a member of the Company’s Board of Directors.
B.    The Company and its subsidiaries and affiliates are engaged globally in
the design, development, engineering, manufacturing and marketing of laser
sources and laser-based system solutions for industrial material processing
applications.
C.    The Company and Executive have mutually decided that Executive will cease
to be employed by or have any other active service relationship with the Company
and its affiliates.
D.    The Executive has entered into a separate agreement (the “RSL Termination
Agreement”) with ROFIN-SINAR Laser GmbH (“RSL”) and CBL Verwaltungsgesellschaft
mbH relating to the cessation of Executives services with those companies and
any other German “Affiliated Company” referenced therein (collectively, the
“German Subsidiaries”). A copy of the RSL Termination Agreement is annexed as
Exhibit 1 hereto.
NOW, THEREFORE, the parties agree as follows:
1.Scope of this Agreement. This Agreement applies to the cessation of
Executive’s services with the Company and its direct and indirect subsidiaries
other than the German Subsidiaries. Such direct or indirect subsidiaries (other
than the German Subsidiaries) are referred to in this Agreement as the
“Subsidiaries.” Executive acknowledges that this Agreement is supported by the
consideration described in paragraph 2 below and by the additional consideration
provided to Executive pursuant to the RSL Termination Agreement. In the event of
a conflict between the provisions of this Agreement and the RSL Termination
Agreement, such conflict will be resolved in a manner that is most favorable to
the Company.
2.Separation from Service. Effective July 1, 2015 (the “Separation Date”),
Executive shall cease to be an officer, employee or director of, and to have any
further service relationship in any capacity whatsoever with, the Company and
its Subsidiaries, subject to the terms and conditions of this Agreement. From
and after the date hereof and through June 30, 2015, Executive shall work
together with the named successor Chief Executive to facilitate a smooth and
orderly transition process for Executive’s successor, and otherwise shall
provide such services as the Board of Directors of the Company may request. The
Company shall issue the press release substantially in the form attached hereto
as Exhibit 2 following the execution of this Agreement. Executive acknowledges
that, as an entity whose stock is publicly traded, the Company has certain
disclosure obligations, both as to content and timing, with respect to the
cessation of Executive’s employment and other service relationship with the
Company, including the filing of a Form 8-K describing the terms of this
Agreement. Nothing contained herein shall be deemed to preclude the Company from
providing such disclosure as the Company, acting upon the advice of its counsel,
deems to be necessary or appropriate.



--------------------------------------------------------------------------------



3.Additional Compensation. Executive will receive the benefits described in
paragraphs 3(a) and (b) below, subject to his continuing compliance with the
restrictive covenants set forth in paragraph 4 and to the irrevocability of the
Release set forth in paragraph 5. Executive acknowledges that he would not
otherwise be entitled to certain of such benefits. Except as specified in this
paragraph 3 or in the RSL Termination Agreement, Executive shall not be entitled
to receive any further compensation, payments or benefits on account of the
termination of his employment or other service with the Company and its
subsidiaries.
(a)Company Stock Options. Executive shall continue to earn vesting credit under
his outstanding unvested Company stock options during the period beginning on
the Separation Date and ending September 30, 2017. On September 30, 2017, any
remaining unvested Company stock options held by Executive will become fully
vested. The expiration date of Executive’s outstanding Company stock options
will be extended to September 30, 2018 or, if earlier, the stated expiration
date set forth in the applicable stock option agreement. Except as modified by
this paragraph 3, the terms and conditions of the Executive’s outstanding
Company stock options will remain the same.
(b)Company Car. As soon as practicable after the Separation Date, the Company
will buy out (or cause RSL to buy out) the lease for the company car that
Executive is currently using and will cause the ownership of that car to be
transferred to Executive, free and clear of any liens and without any further
Company liability or expense, and to reimburse Executive for the payment of
income taxes associated with said transfer of ownership.
4.Restrictive Covenants. Executive’s entitlement to receive and retain the
benefits provided to him under Section 3 of this Agreement are expressly
conditioned upon his continuing compliance with the restrictive covenants set
forth below and, in addition, with the non-competition and other restrictions
imposed upon him under applicable German law (collectively, the “Restrictive
Covenants”). For the purposes of this paragraph 4, the term “Company” shall be
deemed to refer to the Company and its Subsidiaries.
(a)Non-Disclosure of Confidential Information. The Executive shall not directly
or indirectly disclose or use at any time any knowledge, information, or
material relating to any of the Company’s businesses, customers, machines,
designs, apparatus, systems, methods of conducting any part of its business or
the like, “know-how” or trade secrets, which have become known to the Executive
by reason of his employment or otherwise and which are not generally available
to the public (collectively, the “Confidential Information”). Confidential
Information shall not include any information generally known in the business or
industry in which the Company competes (other than by reason of Executive’s
having breached his obligations hereunder) or any information that Executive can
demonstrably prove was independently developed by him without access to any
Confidential Information. Executive shall not be prohibited from disclosing
Confidential Information if and to the extent such disclosure is required by
law, provided that the Executive shall notify the Company in writing of the
potential disclosure and give the Company a reasonable opportunity to contest,
limit the scope of or prevent such disclosure. These nondisclosure obligations
shall remain in effect at all times after the Separation Date.
(b)Assignment of Inventions.
(i)The Executive has completely and accurately disclosed in writing to the
Company all ideas, developments, inventions and improvements heretofore made,
developed, perfected, devised, conceived or acquired by him either solely or
jointly with others during the Executive’s employment with the Company, whether
or not during regular working hours, relating in any way to the actual or
anticipated business, research, developments or products of the Company,



--------------------------------------------------------------------------------



and the Executive shall promptly so disclose to the Company all such ideas,
developments, inventions and improvements that may be made, developed,
perfected, devised, conceived or acquired by the Executive within thirty days
after the Separation Date. If so requested by the Company, the Executive shall
give, grant, assign, transfer and convey to the Company or any entity designated
by the Company, without recourse or representation, all rights, title and
interest in and to any such ideas, developments, inventions and improvements.
(ii)The Executive agrees, at the request and expense of the Company, to make,
execute and deliver any and all papers, documents, and instruments, including
applications for patents in any and all countries and reissues and extensions
thereof, and to assist and cooperate (without expense to the Executive) with the
Company or its representative in any controversy or legal proceedings relating
to said ideas, developments, inventions and improvements, and the patents which
may be procured thereon. The Company does not assume any responsibility for the
prosecution or defense of any application for patents in any countries arising
from ideas, developments, inventions and improvements disclosed to the Company
pursuant to this Agreement. The Executive’s obligations under this subparagraph
4(b)(ii) shall continue through September 30, 2017 and, to the extent necessary
to protect the Company, for a reasonable period of time thereafter, provided
that the Company shall compensate the Executive at a reasonable rate for time
spent by him after September 30, 2017 providing such assistance at the Company’s
request. In the event that the Company is unable after reasonable effort to
secure the Executive’s signature on any document(s) needed to apply for or
prosecute any intellectual property rights relating to any such ideas,
developments, inventions and improvements, the Executive hereby irrevocably
designates the Company and its duly authorized representative as his agent to
act on his behalf to execute and file any applications and to do all other
lawfully permitted acts to further the issuance or prosecution of intellectual
property rights with the same legal force and effect as if executed by the
Executive.
(iii)The terms of this assignment of inventions provision shall not apply to an
invention that the Executive developed entirely on his own time without using
the Company’s equipment, supplies, facilities, or trade secret information
except for those inventions during the term of Executive’s employment that
either: (1) relate at the time of conception or reduction to practice of the
invention to the Company’s business, or its actual or demonstrably anticipated
research or development; or (2) result from any work performed by the Executive
for the Company.
(c)Non-Solicitation and Non-Interference. The Executive shall not, at any time
prior to October 1, 2017, directly or indirectly: (i) solicit, request, advise,
entice, persuade or induce any employee, consultant, or independent contractor
employed by or working on behalf of the Company at such time or at any time
during the one-year period preceding such solicitation, request, advice,
enticement, persuasion or inducement, to leave the Company, or to engage in any
activity which, were it done by the Executive, would violate the terms of this
Agreement, or hire or cause to be hired by any third party any such employee,
consultant or independent contractor; or (ii) solicit, request, advise, entice,
persuade or induce any individual or entity, including but not limited to any
customer, supplier, vendor, investor, equity or financing source, or other
contracting party of, or person having a business relationship with, the
Company, to terminate, reduce or refrain from continuing or renewing their
present or prospective contractual or business relationship with the Company.
(d)Non-Competition. Prior to October 1, 2017, the Executive shall not, directly
or indirectly, without the prior written consent of the Company, engage in,
become financially interested in, be employed by, render any consultation or
business advice with respect to, or have any connection with, any business
engaged in the research, development, testing, design, manufacture, sale, lease,
marketing, utilization or exploitation of any laser- or photonics-based products
or services which are



--------------------------------------------------------------------------------



designed for the same purpose as or are otherwise directly competitive with, any
products, services or other business activities of the Company, in any
geographic area where, during the period of his employment with the Company on
or prior to the Separation Date, the Company has or has documented current plans
to have an active business presence. Notwithstanding the foregoing, Executive’s
mere purchase or holding, for investment purposes, of securities representing
less than 5% of the outstanding value or voting interest of a publicly traded
company shall not be deemed to be a violation of the provisions of this
subparagraph.
(e)Reformation. Executive acknowledges that the businesses of the Company are
conducted on a world-wide basis, that the Company’s sales and marketing
prospects include continued expansion into world markets and that, therefore,
the territorial and time limitations set forth in paragraph 4(d) above are
reasonable and properly required for the adequate protection of the business and
assets of the Company. If a court concludes that any time period and/or the
geographic area specified in said paragraph 4(d) is unenforceable, then the time
period will be reduced by the number of months, or the geographic area will be
reduced by the elimination of the overbroad portion, or both, as the case may
be, so that the restrictions may be enforced in the geographic area and for the
time to the fullest extent permitted by law.
(f)Enforcement. It is intended that, in view of the nature of the Company’s
business, the Restrictive Covenants contained in paragraphs 4(a) through 4(d)
above are considered reasonable and necessary to protect the Company’s
legitimate business interests and that any violation of these restrictions would
result in irreparable injury to the Company. In the event of a breach or
threatened breach by Executive of any Restrictive Covenant contained herein, the
Company shall be entitled to a temporary restraining order and injunctive
relief. Nothing contained herein shall be construed as prohibiting the Company
from pursuing any other remedies available to it for any breach or threatened
breach, including, without limitation, the restoration and other remedies
specified in this Agreement and/or the recovery of money damages, attorneys’
fees, and costs. The Restrictive Covenants and each of them shall be construed
as independent of any other provisions in this Agreement and the existence of
any claim or cause of action by the Executive against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of any such Restrictive Covenants.
(g)Severability The provisions of paragraph 12 hereof shall apply with respect
to the interpretation of this paragraph 4 in order to ensure the enforceability
of said provisions to the maximum extent permitted by law and to minimize the
portion thereof that is treated as unenforceable.
(h)Future Employment. If, during the period beginning on the Separation Date and
ending September 30, 2017, Executive seeks or is offered employment, consultancy
or other business relationship by or with any other company, firm, or person,
Executive shall provide a copy of this paragraph 4 to such company, firm or
person before accepting any such employment, consultancy or other business
relationship.
(i)Compliance with Federal Securities Laws.    Executive agrees to maintain
compliance with all applicable U.S. securities laws as they pertain to the
Company, including, without limitation, any laws that prohibit him from trading
in the Company’s common stock (including through options, hedges or other
similar securities) while in possession of or privy to material non-public
information.
(j)Recoupment.    For the avoidance of doubt, in addition to injunctive or other
relief the Company may be entitled to receive, if Executive violates any of the
Restrictive Covenants, any and



--------------------------------------------------------------------------------



all then outstanding Company options held by the Executive (whether or not
vested) will thereupon be forfeited and, to the extent Executive exercised any
Company stock options following the date hereof, the Company shall have the
right to demand and recover from the Executive the shares of Company stock
purchased upon such exercise (in exchange for payment of the exercise price) or,
if such shares have been sold by the Executive, the gain realized by the
Executive in respect of such sale net of income taxes that were paid by the
Executive with respect to such exercise or sale and that cannot be recovered by
the Executive.
5.Release.
(a)In consideration of the premises, including the payments and benefits to be
made or provided to the Executive under the provisions of this Agreement and the
RSL Termination Agreement, Executive, for himself and for the executors and
administrators of his estate, and his heirs, successors and assigns
(collectively, the “Executive Releasors”), hereby releases and forever
discharges the Company and its Subsidiaries, and its and their respective
officers, directors and employees, and any stockholder controlled by any such
officer, director or employee (collectively, the “Company Releasees”) from any
and all claims, actions, causes of action, suits, sums of money, debts, dues,
accounts, reckonings, bonds, bills, covenants, contracts, controversies,
agreements, promises, demands or damages of any nature whatsoever or by reason
of any matter, cause or thing regardless of whether known or unknown at present,
which against any Company Releasee any such Executive Releasor ever had, now has
or may have arising out of or relating to any transaction, dealing,
relationship, conduct, act or omission, or any other matters or things occurring
or existing at any time prior to and including the date of this Release
(collectively defined herein as “Claims”). This Release includes, but is not
limited to, any and all Claims the Executive might have under Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. §§2000e, et. seq.; 42 U.S.C.
§§1981, et. seq.; the Americans with Disabilities Act, 29 U.S.C. §§2000e, et.
seq.; the Age Discrimination in Employment Act; the Older Workers Benefits
Protection Act; the federal Family and Medical Leave Act; similar state, local
laws or foreign laws and regulations, and any and all statutory and common law
causes of action for defamation; slander; slander per se; defamation per se;
false light; tortious interference with prospective business relationships;
assault; sexual assault; battery; sexual harassment; sexual discrimination;
hostile work environment; discrimination; retaliation; workers’ compensation
retaliation; wrongful termination; intentional infliction of emotional distress;
breach of a duty or obligation of any kind or description, including any implied
covenant of good faith and fair dealing; and for breach of contract or any tort
whatsoever, as well as any expenses or attorney’s fees associated with such
Claims.
(b)The Executive represents that there are no facts upon which a claim could be
based against him by the Company, and he is unaware of any facts upon which a
non-frivolous claim could be based by a third party against the Company. Based
upon this representation, the Company releases Executive from any and all
claims, actions, causes of action, suits, sums of money, debts, dues, accounts,
reckonings, bonds, bills, covenants, contracts, controversies, agreements,
promises, demands or damages of any nature whatsoever or by reason of any
matter, cause or thing regardless of whether known or unknown at present,
against the Executive which the Company, ever had, now has or may have arising
out of or relating to any transaction, dealing, relationship, conduct, act or
omission, or any other matters or things occurring or existing at any time prior
to and including the date of this Release.
(c)The parties acknowledge that this release (the “Release”) does not either
affect the rights and responsibilities of the Equal Employment Opportunity
Commission to enforce the Age Discrimination in Employment Act, or justify
interfering with the protected right of an employee to



--------------------------------------------------------------------------------



file a charge or participate in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission under the Age Discrimination in
Employment Act. In the event the Equal Employment Opportunity Commission
commences a proceeding against the Company in which Executive is a named party,
the Executive agrees to waive and forego any monetary claims which may be
alleged by the Equal Employment Opportunity Commission to be owed to Executive.
(d)Notwithstanding the foregoing, nothing in the provisions of this Release
shall act as a release by an Executive Releasor of any Claims against the
Company or its Subsidiaries with respect to (i) any right or entitlement of such
person under this Agreement or the RSL Termination Agreement, any right to
indemnity or insurance, or any vested and accrued rights under and in accordance
with the provisions of any employee benefit plan of the Company or any of its
Subsidiaries in which the Executive participates (subject in all instances to
the provisions of this Agreement), or (ii) any Claims arising with respect to
acts, events or occurrences taking place after the date this Release becomes
effective.
(e)By executing this Agreement, Executive acknowledges that (i) he has been
provided an opportunity to consult with an attorney or other advisor of his
choice regarding the terms of this Release, (ii) Executive has been given
twenty-one (21) days in which to consider whether the Executive wishes to enter
into this Release, (iii) Executive has elected to enter into this Release
knowingly and voluntarily, (iv) Executive’s waiver of rights and Claims is in
exchange for the good and valuable consideration herein, (v) if Executive enters
into this Release within fewer than twenty-one (21) days from receipt of this
Release, Executive has knowingly and voluntarily waived the remaining time, and
(vi) Executive may revoke this Release during the seven-day period following the
date of his execution of this Agreement and Release (the “Revocation Period”) by
delivering a written notice of revocation to the Secretary of the Company, at
the Company’s main address in the United States, with a copy to Sheldon Nussbaum
at Norton Rose Fulbright US LLP, 666 Fifth Avenue, New York, NY 10103 (it being
agreed that delivery of such revocation to both the Secretary of the Company and
Mr. Nussbaum is necessary for the revocation to be effective); and provided
that, in all instances, such notice is received by the Company and Mr. Nussbaum
prior to the end of the Revocation Period.
6.Non-Disparagement. Executive shall not make, publish or cause to be made any
statement, observation or opinion, or communicate any information (whether oral
or written, directly or indirectly) to any third party that either directly or
through other persons or entities, disparages, impugns or in any way reflects
negatively upon (i) the conduct, operations, financial condition, plans,
products, services, business practices, policies or procedures of the Company or
any of its subsidiaries, or (ii) any of the present or former management,
officers, directors, or shareholders of the Company or any of its subsidiaries
in any manner whether or not relating to any of its or their businesses. The
Company and its officers and directors shall not make, publish or cause to be
made any statement, observation or opinion, or communicate any information
(whether oral or written, directly or indirectly) to any third party that
disparages, impugns or in any way reflects negatively upon the Executive in any
manner whether or not relating to the Executive’s relationship with the Company.
7.Cooperation. Through September 30, 2017, the Executive will reasonably
cooperate with the Company concerning reasonable requests for information about
matters relating to the business of the Company and its subsidiaries in which he
was involved during the period of his employment, it being understood that such
requests by the Company, if any, are not expected to be significant in time and
scope and shall in any event be subject to the Executive’s personal and
professional obligations and commitments. The Executive will, at all times
following the date hereof, cooperate with the Company and its counsel in
connection with any investigation or review by the Company or any of its
subsidiaries or any federal, state



--------------------------------------------------------------------------------



or local regulatory, quasi-regulatory or self-governing authority (including,
without limitation, the Securities and Exchange Commission) to the extent any
such investigation or review relates to events or occurrences that transpired
while the Executive was employed by the Company or any of its subsidiaries. The
Executive shall be entitled to reimbursement, upon receipt by the Company of
suitable documentation, for reasonable and necessary travel and other expenses
he may incur at the specific request of the Company and as approved by the
Company in advance and in accordance with its policies and procedures
established from time to time. Executive shall execute and deliver such further
documents as the Company may reasonably request in order to evidence or
acknowledge the termination of his services and positions as set herein.
8.Company Property. On or prior to the Separation Date, Executive shall return
to the Company all property of the Company and its Subsidiaries in his
possession, including, without limitation, all originals and copies (in whatever
format) of all proprietary information belonging to the Company and/or any of
its Subsidiaries or affiliates, credit cards, calling cards, keys, key fobs,
identification badges, files, records, product samples, marketing materials,
computer disks, laptop computers, tablets, pagers, building-access cards and
keys, other electronic equipment, and any records, documents, software, e-mails
or other data from or of the Company or any of its Subsidiaries, or on personal
computers or laptops, however and wherever stored, relating to the Company’s (or
any of its Subsidiaries’) business or confidential information; it being
understood, however, that Executive may retain his cell phone and cell phone
number pursuant to the RSL Termination Agreement.
9.Indemnification; Liability Insurance. For six years following the Separation
Date, (a) Executive will continue to be indemnified under the Company’s
Certificate of Incorporation and Bylaws at least to the same extent as prior to
the Separation Date, and (b) Executive will be covered by the Company’s
directors’ and officers’ liability insurance policies that are the same as, or
provide coverage at least as favorable as, the policies and/or coverage in
effect from time to time for active senior executives of the Company generally.
The Company’s obligations under this paragraph shall only apply with respect to
third-party claims and shall not apply with respect to any claims that are
directly or indirectly initiated by or on behalf of Executive against the
Company or any of its Subsidiaries and vice versa. Executive shall promptly
notify the Company of any claims made against the Executive in the Executive’s
capacity as a former employee, officer, director or other service provider of
the Company or any of its Subsidiaries.
10.Notices. Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered personally, or two business days after being mailed
by certified mail, return receipt requested, addressed as follows:
To Executive at:


Günther Braun


To the Company at:
Rofin-Sinar Technologies Inc.
40984 Concept Drive
Plymouth, MI 48170
Attn: Secretary of the Company
With a copy to:
Sheldon G. Nussbaum, Esq.
Norton Rose Fulbright US LLP
666 Fifth Avenue
New York, NY 10103



11.Tax Withholding. All payments, benefits and other amounts made or provided
pursuant to this Agreement will be subject to applicable income, employment and
other tax withholding requirements.



--------------------------------------------------------------------------------



12.Severability. Should a court determine that any paragraph, provision or
sentence, or any portion of a provision, paragraph or sentence contained in this
Agreement (including, without limitation, any provision, paragraph or sentence
contained in paragraph 4 hereof) is invalid, unenforceable, or void, such
determination shall not affect or impede the validity or enforceability of the
remainder of the provision, paragraph, sentence or portion of a provision,
paragraph or sentence. Further, if a court should determine that any portion of
this Agreement is overbroad or unreasonable, such provision shall be given
effect to the maximum extent possible by narrowing or enforcing in part that
aspect of the provision found to be overbroad or unreasonable. Each party will
pay its or his attorney’s fees and costs in connection with litigation involving
this Agreement, provided that the court will have authority, in its discretion,
to award attorney’s fees and costs to the prevailing party in any litigation
(which, for this purpose, shall be the party that receives an award that most
closely resembles the relief sought).
13.Recoupment upon Restatement of Financial Statements. If the Company is
required to restate all or a portion of its financial statement(s) for any
period during which the Executive was employed by the Company then, to the
extent required by applicable law, the Company, acting in its discretion, may
require the Executive to reimburse or pay to the Company the amount of any
incentive compensation paid to him, cause the cancellation of outstanding equity
compensation awards, and seek reimbursement of any gains otherwise realized by
him in respect of the exercise or settlement of any such awards if and to the
extent that (a) the amount of such incentive compensation was or will be based
upon the achievement of certain financial results that were subsequently reduced
due to such restatement, and (b) the amount of the incentive compensation that
was, would have been or would be paid or provided to Executive if the financial
results had been properly reported would have been lower than the amount
actually paid or provided.
14.Certain Tax Matters. Except as specified in paragraph 3(b) above, the
Executive will be solely responsible for his own tax liabilities, including
without limitation, income, employment, social security, or other taxes,
penalties or interest that may be incurred by him with respect to the payments
and benefits he receives or is entitled to receive pursuant to this Agreement.
15.Successors. This Agreement is binding upon, and shall inure to the benefit
of, the parties and their respective heirs, executors, administrators,
successors and assigns.
16.Choice of Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware without regard to the principles of
conflicts of law.
17.Entire Agreement. This Agreement and the RSL Termination Agreement constitute
the complete understanding between the Company and its subsidiaries and the
Executive regarding the subject matter thereof and, except as otherwise
specifically provided herein, supersede any and all prior or contemporaneous,
employment or other agreements, understandings, and discussions, whether written
or oral.
18.Amendment or Waiver. No provision of this Agreement may be modified, amended,
waived or terminated except by an instrument in writing signed by the parties
hereto. No course of dealing between the parties will modify, amend, waive or
terminate any provision of this Agreement or any rights or obligations of any
party under or by reason of this Agreement. No delay on the part of the Company
in exercising any right hereunder shall operate as a waiver of such right. No
waiver, express or implied, by a party of any right or any breach by the other
party shall constitute a waiver of any other right of such party or breach by
such other party.
19.Headings. The headings used herein are for the convenience of reference only,
do not constitute part of this Agreement and shall not be deemed to limit or
otherwise affect any of the provisions of this Agreement.



--------------------------------------------------------------------------------



20.Counterparts. This Agreement may be executed in one or more counterparts,
including emailed or telecopied facsimiles, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
[Signature Page Follows]
IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.
ROFIN-SINAR TECHNOLOGIES INC.






By:___/s/ Peter Wirth    
Peter Wirth


/s/ Günther Braun        
Günther Braun







